DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 25, 2022.  Claims 1-18 are pending.  Claims 1, 8 and 15 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Thus, the rejection has been withdrawn in light of the arguments. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, Grimm et al. (hereinafter “Grimm”) discloses a system and method for transforming movement authority limits for a train traveling in a track network, which includes determining authority of tracks associated with a switch, based at least partially on authority data and/or train authority data for the train, and providing authority on a switch leg of the switch based at least partially on the authority of the associated tracks.  To ensure safety and reliability of movement authorities and other control authorities issued to the multiple trains, back office servers may also be used to monitor location reports received from multiple trains and transmit movement authorities and other control authorities to the multiple trains issued by the dispatch office.  A particular implementation may require certain elements to have a very low probability of undetected failures i.e. vital or safety-critical elements. In that particular implementation, the vital elements may be designed in accordance with safety oriented design standards and may include redundant or duplicate hardware components, software components, and/or data components, in the event that one or more components degrade, fail, or become corrupted. To harmonize the operation of various redundant hardware components, software components, and/or data components, measurements, calculations, and/or determinations made by these components or stored by these components may be aggregated, such, as for example, by using a majority voting system and/or averaging system in accordance with a desired implementation. In other implementations, the elements themselves may be in duplicate and harmonized using a majority voting system and/or averaging system in accordance with a desired implementation.  (See paragraphs [0004] and [0036]).
With respect to independent claim 1, Grimm, taken singly or in combination with other prior art of record, does not disclose or teach when it is determined that the fault information exists, the controller acquires the dynamic information collected by the second signal collecting device corresponding to the first signal collecting device generating fault to replace the dynamic information acquired by the first signal collecting device generating fault, and positions each default device according to the dynamic information acquired by the first signal collecting devices or the second signal collecting devices, wherein the type of each default device is the same, and the mounting position of each default device in the turnout system is different, in combination with other limitations of the claim.
With respect to independent claim 8, Grimm, taken singly or in combination with other prior art of record, does not disclose or teach when it is determined that the fault information exists, the controller acquires the dynamic information collected by the second signal collecting device corresponding to the first signal collecting device generating fault to replace the dynamic information acquired by the first signal collecting device generating fault, and positions each default device according to the dynamic information acquired by the first signal collecting devices or the second signal collecting devices, wherein the type of each default device is the same, and the mounting position of each default device in the turnout system is different, in combination with other limitations of the claim.
With respect to independent claim 15, Grimm, taken singly or in combination with other prior art of record, does not disclose or teach when it is determined that the default information exists, acquiring the dynamic information collected by a second signal collecting device corresponding to the first signal collecting device generating fault, to replace the dynamic information acquired by the first signal collecting device generating fault; and positioning each default device according to the dynamic information acquired by the first signal collecting device or the second signal collecting device, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661 

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661